COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
Cause number:            01-15-00860-CV
Style:                   Fernando Haffid Camero v. Samantha Jo Camero
Date motion filed*:      March 7, 2016
Type of motion:          Second Motion for Extension of Time to File Appellant’s Pro Se Brief
                         or Affidavit
Party filing motion:     Pro Se Appellant
Document to be filed:    Appellant’s Brief or Affidavit in Support of Motion for Extension of
                         Time to File Notice of Appeal

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                February 21, 2016
       Number of extensions granted:         1         Current Due Date: March 21, 2016
       Date Requested:                   March 24, 2016

Ordered that motion is:
       Granted; If document is to be filed, document due: March 24, 2016.
           No further extensions of time will be granted absent extraordinary
          circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: March 15, 2016




November 7, 2008 Revision